Title: William Lee to the American Commissioners, 19 March 1778
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen.
Chaillot March 19. 1778.
I shall be obliged to you for furnishing me with a Copy of the Treaties you have enter’d into with the Court of France, that I may not propose any thing inconsistent therewith to the Courts of Vienna and Berlin for which places I intend to set out on Saturday next. Any information or advice that you may be pleased to give me, that will tend to forward the wishes of Congress, I shall thankfully receive and in the mean time have the Honour to be with the greatest Respect, Gentlemen, Your most Obliged and Obedient Humble Servant
W: Lee
Honble. Benjamin Franklin Silas Deane & Arthur Lee Esqrs.
 
Addressed: To / The Honourable / Benjamin Franklin, Silas / Deane & Arthur Lee Esqrs. / Passy
Notation: W. Lee 19 March 1778 to Commissioners
